vo¥-/r
                                   ELECTRONIC RECORD




COA #      06-14-00104-CR                         OFFENSE:        21.11


           Charles Douglas McClain, III v. The
STYLE:     state ofTexas                          COUNTY:         Upshur

COA DISPOSITION:        Affirmed                  TRIAL COURT:    115th District Court


DATE: 03/18/15                      Publish: No   TC CASE #:      16,545




                           IN THE COURT OF CRIMINAL APPEALS


          Charles Douglas McClain, III v. The
STYLE:    State of Texas                               CCA#:
                                                                           HQH-I5
         APj>ELLAN7~>£>               Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

          fc&1*d                                       JUDGE:

DATE:                                                  SIGNED:                           PC:

JUDGE            fJ^LC^Uy^-^                           PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD